Citation Nr: 1101616	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had ACDUTRA training from September 1965 March 1966.  
He also served in the Air Force Reserve from June 1965 to June 
1971, and in the Army Reserve from January 1975 to December 1996, 
with various periods as active duty training (ACDUTRA) and 
inactive duty training (INACDUTRA) during both reserve periods.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied the Veteran's claim for service connection for bilateral 
hearing loss.   

In March 2010, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for further evidentiary development.  
The case has returned to the Board and is again ready for 
appellate review.

In written correspondence in September 2010, the Veteran directly 
submitted to the Board additional evidence regarding his claim 
for service connection for bilateral hearing loss.  The AOJ has 
not considered this new evidence and statement; however, the 
Veteran's representative has waived initial AOJ consideration in 
the December 2010 Informal Brief of Appellant in Appealed Case 
(Brief).  See 38 C.F.R. § 20.1304(c) (2010).  Thus, there is no 
requirement for a remand to the AOJ for initial consideration of 
the new evidence.

The issue of service connection for tinnitus has been raised by 
the record (see the Veteran's September 2010 statement; see also 
the Veteran's July 2010 VA medical treatment record and August 
2010 VA medical examination), but has not been adjudicated by the 
AOJ.  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral hearing 
loss.

2.  There is an approximate balance of favorable and unfavorable 
evidence to support the occurrence of the events which caused the 
Veteran's bilateral hearing loss during his ACDUTRA and INACDUTRA 
service.

3.  There is competent evidence that relates the Veteran's 
current bilateral hearing loss disability to the acoustic trauma 
experienced during his ACDUTRA military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss was incurred as a result of his military 
service.  38 U.S.C.A. §§ 101(2, 21-24), 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be discussed 
further.  

Governing Laws for Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a).  To show a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease, 
and sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty.  ACDUTRA is, generally, full-
time duty in the Armed Forces performed by reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1).

VA law provides that active military, naval, or air service 
includes any period of INACDUTRA during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 
C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).  Active service also includes a period of inactive 
duty training during which an individual was disabled or dies 
from an acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident.  38 U.S.C.A. § 101(24).  Service 
connection for a person on inactive duty for training is 
permitted only for injuries, not diseases, incurred or aggravated 
in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 
(1993).  The VA General Counsel has held that it was the 
intention of Congress when it defined active service in 38 
U.S.C.A. § 101(24) to exclude inactive duty training during which 
a member was disabled or died due to non-traumatic incurrence or 
aggravation of a disease process.  VAOPGCPREC 86-90.  The United 
States Court of Appeals for Veterans Claims (Court) has also held 
that VA service connection compensation presumptions do not apply 
to ACDUTRA or INACDUTRA service. Biggins, 1 Vet. App. at 477-78.

Service connection requires competent evidence showing:  (1) the 
existence of a present disability; (2) the in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service - the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 
111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. at 
497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).

Disorders diagnosed after discharge may still be service 
connected if all of the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. § 1154(a).  With regard to lay evidence, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently held that lay evidence, when competent, can 
establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Analysis - Service Connection for Bilateral Hearing Loss

The Veteran has alleged that he currently experiences bilateral 
hearing loss due to his ACDUTRA and INACDUTRA military service.  
See the Veteran's February 2006 claim.  Specifically, he has 
alleged that during his Air Force Reserve service, he was 
assigned to various duties on the flight line exposing him to 
engine noise, and he was also was exposed while flying in a 
support capacity.  He also indicated that during his service in 
the Army Reserves he was assigned to combat support units working 
with heavy equipment maintenance, also exposing him to acoustic 
trauma.  Id.  He has also indicated that he was exposed to 
acoustic trauma during his weapons training and qualification.  
See the Veteran's notice of disagreement (NOD) dated September 
2006 and the substantive appeal (VA Form 9) of January 2007.  

As stated above, the first requirement for any service-connection 
claim is the existence of a current disability.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  According to VA standards, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Considering this, an August 2010 VA audiology examination 
revealed the following bilateral hearing loss according to the 
requirements of 38 C.F.R. § 3.385.



HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
25
65
85
LEFT
25
25
25
60
75

At the August 2010 audiology examination, the Veteran's Maryland 
CNC Test speech recognition score for the right ear was rated at 
70 and was rated at 72 percent for the left ear.  As such, with 
the VA audiometric examination showing at least two auditory 
thresholds above 40 for both ears, and speech recognition scores 
at both examinations well below 94 percent, the Board observes 
that the Veteran clearly exhibits current bilateral hearing loss.  
The Board also notes that the Veteran has submitted private 
treatment records dated in August 1994, June 2001, and July 2005, 
which, though provided in graphic form, show evidence of 
progressive bilateral hearing loss.  The VA medical treatment 
record dated in July 2010 also notes the Veteran's current 
hearing loss.

The second requirement for a service-connected disability is 
competent evidence of an in-service occurrence or aggravation of 
the injury.  Shedden, 381 F.3d at 1167.  The Veteran has alleged 
that during his Air Force Reserve service, he was assigned to 
various duties on the flight line exposing him to engine noise, 
and he was also was exposed while flying in a support capacity.  
He also indicated that during his service in the Army Reserves he 
was assigned to combat support units working with heavy equipment 
maintenance, also exposing him to acoustic trauma.  Id.  He has 
also indicated that he was exposed to acoustic trauma during his 
weapons training.  See the Veteran's NOD dated September 2006 and 
January 2007 VA Form 9.  The Veteran provided further details at 
his August 2010 VA medical examination, where he indicated that 
he had experienced noise exposure due to aircraft noise, as well 
as due to the firing of various ordinance, although hearing 
protection was typically provided.  He has also indicated that he 
believed his bilateral hearing loss was more directly related to 
various weapons exercises which he participated in during his 
ACDUTRA and INACDUTRA service in the Army Reserve.  See the 
Veteran's September 2010 statement.  Finally, as noted above, the 
Veteran submitted a statement from Lt. Col. T.A., indicating that 
he served with the Veteran and that they worked around 
generators, trucks, light and heavy equipment, and engineering 
and other noisy equipment, and were also involved in live fire 
exercises.  

The AOJ has not been able to obtain the Veteran's complete 
service treatment records (STRs), including for his Air Force 
Reserve periods of service or any service-related physical 
examination results dating after November 1991.  Under these 
circumstances, the Court has held that the VA has a heightened 
duty "to consider the applicability of the benefit of the doubt 
rule, to assist the claimant in developing the claim, and to 
explain its decision when the Veteran's medical records have been 
destroyed."   Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  That said, although 
there is a heightened obligation to more fully explain the 
reasons and bases for a decision - when, as here, there are 
missing STRs - this does not obviate the need for evidence 
supporting the claim.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
See also Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); 
and Arms v. West, 12 Vet. App. 188, 194-95 (1999).  In other 
words, the missing service records do not lower the threshold for 
an allowance of a claim.  

The Veteran, and Lt. Col. T.A., are competent to report the 
Veteran's exposure acoustic trauma during service.  38 C.F.R. 
§ 3.159(a)(2).  Once evidence is deemed competent it must also be 
found credible.  In this case, the extensive period of time 
between the events of service and the Veteran's reporting of the 
events to some extent weighs against the value of this evidence.  
Furthermore, his indication that he was provided with hearing 
protection during his reserve service at the time of his August 
2010 VA medical examination also undercuts his claims of acoustic 
trauma.  Nevertheless, the Veteran, and Lt. Col. T.A., are 
competent to report that the Veteran was exposed to acoustic 
trauma during his military service, especially given the 
heightened duty due to his missing service records to resolve all 
reasonable doubt in his favor.  Jandreau, 492 F.3d at 1377; see 
also 38 C.F.R. § 3.159(a)(2).  Finally, there is evidence in the 
Veteran's SPRs of live-fire drills and weapons qualifications.

The Board can find no overt reason to doubt the credibility of 
the Veteran's assertions that, during service, he was exposed to 
acoustic trauma as alleged.  Buchanan, 451 F.3d at 1336.  
Furthermore, the Veteran's statements are now, to some extent, 
corroborated by the STR of his physical examination of November 
1991.  This record was reviewed by the August 2010 VA medical 
examiner who found that this revealed a clinically significant 
threshold shift with "mild hearing loss at 4000 Hz for the right 
ear."  As well as the indication that the Veteran has not 
experienced acoustic trauma outside of his reserve service.  
These statements are also supported by the Veteran's spouse's 
statement dated in April 2006 indicating that the Veteran's 
hearing problems began in 1988-1989, while the Veteran was active 
in the Army Reserve.  Therefore, taken with the corroborating 
statement by Lt. Col. T.A., and the Veteran's spouse, as well as 
the VA medical examiner's review of the November 1991 physical 
examination, the Board concludes that the available evidence is 
in equipoise as to the Veteran's reported incurring acoustic 
trauma.  In deciding a claim where an element of the claim is in 
relative equipoise, the Board has must consider the doctrine of 
reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' benefits.  
Unlike other claimants and litigants, 
pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" when 
there is an approximate balance of positive 
and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in 
Gilbert noted that the standard of proof is to instruct the fact 
finder in the "'degree of confidence our society thinks we 
should have in the correctness of a factual conclusion for a 
particular type of adjudication.'"  This burden "'reflects not 
only the weight of the private and public interest affected, but 
also a societal judgment about how the risk of error should be 
distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of positive 
and negative evidence regarding the merits 
of an issue material to the determination in 
the matter, the benefit of the doubt in 
resolving each such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the Veteran prevails.  Where the 
"fair preponderance of the evidence" is against the claim, the 
Veteran loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly supported 
and reasoned conclusion that a fair preponderance of the evidence 
is against the claim necessarily precludes the possibility of the 
evidence also being in an approximate balance."  Id. at 58.  The 
Court has further held that where there is "significant evidence 
in support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In 
light of the finding that the probative weight of the evidence as 
to whether the Veteran has experienced the incurring incidents 
alleged in the present case is in equipoise, the benefit of the 
doubt is resolved in the Veteran's favor.  Accordingly, affording 
the Veteran the benefit of the doubt, the Board concludes that 
the Veteran has presented sufficient evidence to find that he 
experienced the alleged in-service acoustic trauma injury 
sufficient to cause his current bilateral hearing loss during his 
ACDUTRA and INACDUTRA military service.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Consequently, the determinative issue is whether the Veteran's 
competently diagnosed bilateral hearing loss is attributable to 
his military service, or to any acoustic trauma injury he may 
have experienced.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In the present case, there are two medical opinions in the record 
that relate the Veteran's current bilateral hearing loss to 
acoustic trauma experienced during his ACDUTRA and INACDUTRA 
service.  See the VA medical treatment record of July 2010, and 
the VA medical examination of August 2010.  As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As stated by 
the Court, credibility is the province of the Board.  It is not 
error for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Veteran's VA treating physician provided a 
letter, dated in July 2010, to the Veteran indicating that it was 
his opinion that a relationship exists "between [the Veteran's] 
current hearing loss... and his military service."  In this case, 
this opinion appears to be based almost entirely on a history 
provided by the Veteran.  A medical history provided by a Veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The VA treating physician did not 
explain the relationship between any current bilateral hearing 
loss and the Veteran's military service, or how the Veteran's 
experience in service would have caused him to experience 
bilateral hearing loss.  In fact, the record states only that the 
Veteran's bilateral hearing loss is likely due to his service.  
As such, the medical evidence supplied by treating VA physician 
does not provide an adequate explanation for the conclusion that 
the Veteran's bilateral hearing loss is related to his military 
service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the articulated reasoning enables the Board to conclude that a 
medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach the 
conclusion submitted in the medical opinion); see also Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the VA 
treating physician's opinion does not provide a sufficient 
rationale for the conclusion provided. 

However, the Board must also consider the opinion provided in 
August 2010 by the VA medical examiner.  In this case, the 
examiner concluded that the Veteran's bilateral hearing loss "is 
due to or a result of his military service."  The VA examiner 
reached this conclusion based on a comparison of audiometric data 
from the Veteran's enlistment and the November 1991 physical 
examination which showed right ear hearing loss with a threshold 
shift of 10 decibels.  The examiner indicated that a "shift of 
10 dB or more in hearing thresholds is considered clinically 
significant."  As such, the examiner found that the Veteran's 
hearing loss began contemporaneously with his periods of ACDUTRA 
and INACDUTRA service.  The examiner also noted the Veteran's 
conceded in-service noise exposure, as well as the fact that the 
Veteran had worked in accounting and auditing outside of his 
ACDUTRA and INACDUTRA service.  The examiner found no evidence of 
exposure to acoustic trauma outside of the Veteran's ACDUTRA and 
INACDUTRA service.  Nor did the Veteran have any history of 
familial hearing loss, ear diseases, or other relevant disorders.  
Finally, the examiner noted that the evidence of record showed 
hearing loss beginning in November 1991, about five years before 
his October 1996 discharge, but there are no records available 
from this time.  In finding that the Veteran's hearing loss was 
likely due to his service, the examiner conceded the possibility 
that the Veteran experienced further threshold shift over this 
undocumented period.  

The Board notes that the examiner's opinion does not address the 
fact that the Veteran indicated that he was typically provided 
hearing protection during his periods of exposure to acoustic 
trauma, or the fact that the Veteran's initial hearing loss in 
November 1991 was restricted to his right ear.  Nevertheless, 
this opinion is thorough, based on a review of the Veteran's 
history and the medical evidence of record, and is supported by 
the evidence of record, where available.  Therefore, granting the 
Veteran the benefit of the doubt required by 38 U.S.C.A. § 5107 
(b), and 38 C.F.R. § 3.102, the Board concludes that the August 
2010 VA medical examination has provided competent evidence of a 
connection between the Veteran's bilateral hearing loss and his 
military service.

Finally, the Board also notes that the Veteran has indicated that 
he has experienced a history of bilateral hearing loss related to 
his ACDUTRA and INACDUTRA service.  See the Veteran's February 
2006 claim and the September 2010 statement.  As stated by the 
Federal Circuit Court, lay testimony may be competent when 
describing symptoms which support a later diagnosis by a medical 
professional.  Jandreau, 492 F.3d at 1377; see also 38 C.F.R. 
§ 3.159(a)(2).  Furthermore, the statements from Lt. Col. T.A. 
and the Veteran's spouse, both dated in April 2006, have also 
provided lay evidence of observation of the Veteran's hearing 
loss contemporaneously with his Army Reserve service.  These 
statements have further been endorsed by the August 2010 VA 
medical examination, and as such are considered competent 
evidence that the Veteran has experienced a history of bilateral 
hearing loss dating from the time of his periods of ACDUTRA and 
INACDUTRA service.  Finally, the private treatment records 
provided by the Veteran dating from August 1994, June 2001, and 
July 2005, although not addressed in the VA medical examination 
and presented in graphic form, also support the conclusion of 
progressive bilateral hearing loss beginning contemporaneously 
with periods of ACDUTRA and INACDUTRA service.  Therefore, there 
is sufficient evidence of a nexus between the Veteran's current 
bilateral hearing loss and his ACDUTRA and INACDUTRA to conclude 
that he incurred his bilateral hearing loss disability as a 
result of injuries incurred due to acoustic trauma during his 
military service to allow the Board to grant the Veteran's claim.  

As the Board has concluded that the Veteran's current bilateral 
hearing loss is to be service connected, there is no basis to 
further analyze the claim on the basis of chronic symptoms or 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage, at 
494-97.

Here, the weight of the evidence as to the Veteran's in-service 
incidents is in equipoise.  In such situations, the benefit of 
the doubt is resolved in the Veteran's favor.  Taken with the 
evidence of a current disorder and a nexus between that disorder 
and the incidents alleged by the Veteran, a finding in favor of 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The precise nature and 
extent of his now service-connected bilateral hearing loss is not 
before the Board at this time.  Only when the AOJ rates the 
Veteran's bilateral hearing loss will this become a pertinent 
consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998). 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


